DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over *3GPP TSG-RAN WG2#100 R2-1712423 “RAN-based notification area update procedure” to CATT (herein called “CATT”) in view of  U.S. Patent Application Publication 2020/0029262 to Kim et al.
* Submitted in the IDS filed 4/1/2021.  

Regarding claim 1:
CATT discloses a communication method, comprising: 
receiving, by a second network device from a first network device, information indicating that a terminal initiates a radio access network notification area update (RNAU) to the first network device (see option 4 in section 2.2, which indicates that a second network device (the anchor/source gNB) receives information indicating that a terminal initiates an RNA update procedure from a first network device (the target gNB)); 
generating, by the second network device based on the information, a radio resource control message on which security protection has been performed (see option 4 in section 2.2, which indicates that the second network device (the anchor/source gNB) generates an RRC message to send to the UE via the first network device (the target gNB); further, as indicated in section 2.2.4, this RRC message sent from the anchor to the target has security protection performed (integrity protection)); and 
sending, to the first network device, the radio resource control message on which the security protection has been performed (see option 4 in section 2.2, which indicates that the second network device (the anchor/source gNB) generates an RRC message to send to the UE via the first network device (the target gNB); further, as indicated in section 2.2.4, this RRC message sent from the anchor to the target has security protection performed (integrity protection)).
CATT does not explicitly disclose the limitations that the radio resource control message is a release message, or the limitation that the radio resource control release message indicates to configure the terminal to enter an idle state.  However, Kim discloses a method for managing 

Regarding claim 7:
CATT discloses a communication method, comprising:
sending, by a first network device to a second network device, information indicating that a terminal initiates a radio access network notification area update (RNAU) to the first network device (see option 4 in section 2.2, which indicates that a second network device (the anchor/source gNB) receives information indicating that a terminal initiates an RNA update procedure from a first network device (the target gNB)); 
receiving, by the first network device from the second network device, a radio resource control message on which security protection has been performed (see option 4 in section 2.2, which indicates that the second network device (the anchor/source gNB) generates an RRC message to send to the UE via the first network device (the target gNB); further, as indicated in section 2.2.4, this RRC message sent from the anchor to the target has security protection performed (integrity protection)); and 
transmitting, by the first network device to the terminal, the radio resource control message on which the security protection has been performed (see option 4 in section 2.2, which indicates that the second network device (the anchor/source gNB) generates an RRC message to send to the UE via the first network device (the target gNB); further, as indicated in section 2.2.4, this RRC message sent from the anchor to the target has security protection performed (integrity protection)).
CATT does not explicitly disclose the limitations that the radio resource control message is a release message, or the limitation that the radio resource control release message indicates to configure the terminal to enter an idle state.  However, Kim discloses a method for managing terminals in inactive mode to reduce signaling overhead.  For example, consider paragraph 0320, which indicates that the network may need to signal one or more terminals to transition from the inactive mode/state to the idle mode/state.  See also paragraph 0351, which indicates that in certain conditions, the network may perform procedure 3175, which sends an RRC release message to configure the terminal to enter the idle state.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CATT to send an RRC message to the terminal (from the anchor node via the target node) to configure the terminal to enter the idle state.  The rationale for doing so would have been to reduce network signaling, for example, as indicated in paragraphs 0234, 0315, and 0320.  

Regarding claim 13:
CATT discloses a communications system, comprising a first network device (the target gNB) and a second network device (the anchor/source gNB), wherein: 
the first network device is configured to send information indicating that a terminal initiates a radio access network notification area update (RNAU) to the first network device (see option 4 in section 2.2, which indicates that a second network device (the anchor/source gNB) receives information indicating that a terminal initiates an RNA update procedure from a first network device (the target gNB)), receive, from the second network device, a radio resource control message on which security protection has been performed at the second network device (see option 4 in section 2.2, which indicates that the second network device (the anchor/source gNB) generates an RRC message to send to the UE via the first network device (the target gNB); further, as indicated in section 2.2.4, this RRC message sent from the anchor to the target has security protection performed (integrity protection)), and transmit the radio resource control message on which the security protection has been performed to the terminal (see option 4 in section 2.2, which indicates that the second network device (the anchor/source gNB) generates an RRC message to send to the UE via the first network device (the target gNB); further, as indicated in section 2.2.4, this RRC message sent from the anchor to the target has security protection performed (integrity protection)), and 
the second network device is configured to receive the information indicating that the terminal initiates the RNAU (see option 4 in section 2.2, which indicates that a second network device (the anchor/source gNB) receives information indicating that a terminal initiates an RNA update procedure from a first network device (the target gNB)).
CATT does not explicitly disclose the limitations that the radio resource control message is a release message, or the limitation that the radio resource control release message indicates to configure the terminal to enter an idle state.  However, Kim discloses a method for managing terminals in inactive mode to reduce signaling overhead.  For example, consider paragraph 0320, 

Regarding claims 2, 8, and 14:
CATT discloses the limitation that the information indicating that the terminal initiates the RNAU is carried in a context request message (see the context request message in Figures 1 and 2, which are used to indicate the RNA update to the anchor gNB).

Regarding claims 4, 10, and 16:
CATT discloses the limitations of parent claims 1, 7, and 13, as indicated above.  CATT does not explicitly disclose the limitations of claims 4, 10, and 16 that the radio resource control release message on which the security protection has been performed comprises information indicating to release context information of the terminal.  However, Kim discloses using an RRC release message in step 3175 of Figure 31, for example.  Kim also discloses throughout that the inactive state can maintain the context, while the idle state does not.  See paragraph 0334, for example, which discloses that the inactive mode maintains the context and allows a connection re-establishment procedure using that stored context, while the idle mode does not.  See also 

Regarding claims 5, 11, and 17:
CATT discloses the limitations of parent claims 1, 7, and 13, as indicated above.  CATT does not explicitly disclose the limitations of claims 5, 11, and 17 that the security protection comprises integrity protection and encryption.  However, Kim discloses that some of the RRC messages between the network and the terminal are sent using both integrity protection and encryption.  See paragraph 0350, for example, which describes the RRCConnectionResume message being sent using encryption and integrity protection.  See also paragraph 0356, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CATT to protect the RRC release message using encryption and integrity protection as suggested by Kim.  The rationale for doing so would have been to ensure the message is correctly received by the terminal.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2#100 R2-1712423 “RAN-based notification area update procedure” to CATT (herein called “CATT”) in view of  U.S. Patent Application Publication 2020/0029262 to Kim et al in view of U.S. Patent Application Publication 2020/0214070 to Ingale et al.

Regarding claims 3, 9, and 15:
CATT, modified, discloses the limitations of parent claims 2, 8, and 14.  CATT does not explicitly disclose the limitations of claims 3, 9, and 15 that the context request message further comprises a physical cell identifier of a current serving cell of the terminal.  However, this is known in the art.  Consider Ingale, for example, which discloses in paragraph 0193 that the context request message includes the physical cell identifier (PCI) of the serving cell.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CATT, modified, to explicitly include the PCI of the serving cell in the context request message.  The rationale for doing so would have been to ensure that the anchor gNB receives the information necessary to process the context request message properly to interact with other devices using the standard protocol.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2#100 R2-1712423 “RAN-based notification area update procedure” to CATT (herein called “CATT”) in view of  U.S. Patent Application Publication 2020/0029262 to Kim et al in view of U.S. Patent 10,812,973 to Tenny et al.

Regarding claims 6, 12, and 18:
CATT, modified, discloses the limitations that the security protection is performed using a key derived by the second network device based on an old key, the old key being used to configure the terminal to enter an inactive state by the second network device (see Figure 2, for example, which indicates that the second network device uses a key (NCC0+1) derived from an 
CATT does not explicitly disclose the limitation that the key is derived based on a physical cell identifier of a current serving cell of the terminal.  However, this is known in the art.  Consider claim 3 of Tenny, for example, which discloses that a new security key is derived according to a cell identifier.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CATT to utilize the cell identifier in deriving the new key as suggested by Tenny.  The rationale for doing so would have been to utilize a simple input parameter for generating the new key that is easily accessible by the second network device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0275512 to Wu et al discloses a method for performing the resume request procedure.
U.S. Patent Application Publication 2020/0178204 to Chen et al discloses a method for configuration of a RAN based notification area for a UE in the RRC inactive state.
U.S. Patent Application Publication 2018/0213452 to Kim et al discloses a method for transitioning from RRC inactive mode to RRC idle mode.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        November 16, 2021